Case 1:19-cv-03058-JKB Document1 Filed 10/18/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Northern Division

UNITED STATES OF AMERICA
v. Related Criminal Case
: Crim No.: MJG 17-0148

 

 

WENDY, COLLINS . é

hy 2 —— FLED

w) Kb 1q- BOS 5 — LOGGED Sn RON
UNITED STATES OF AMERICA

OCT 18 2919
vs ‘ | ° BY DEPUTY
HAULMARK TRAILER
Asset ID No. 17-FBI-001174
Defendant
ANCILLARY PROCEEDING

i _ THIRD PARTY PETITION FOR ASSET. 1D NO. 17-FBI-001174

The Petitioner, Michael Collins, by counsel, files this petition pursuant to Rule 32.2(c} and
21 U.S.C. §853(n) as a third-party owner of an interest in property subject to judicial forfeiture
under 21 U.S.C. 853(n)(2} namely, a 2016 Haulmark Trailer Asset ID No. 17-FBI-001174
(“Trailer”) the Petitioner surrendered pursuant to a March 24, 2017 Consent Order of Forfeiture
[D.E. #9] (“Forfeiture Order”), and on August 26, 2019, received Notice to Third Party Claimant
and states as follow:

1. The Petitioner is the ex-husband of Defendant, Wendy Collins, against whom the
United States on March 16, 2017 filed a Criminal Information for wire fraud.

2. | On March 24, 2017, the Defendant pled guilty to wire fraud in violation of 18

U.S.C. 81343.
Case 1:19-cv-03058-JKB Document 1 Filed 10/18/19 Page 2 of 7

3. The Petitioner currently resides at 3816 Carriage Hill Drive Frederick, MD 21704
with his four children from his marriage to the Defendant.

4, The last four digits of the Petitioner’s social security number are 3904.

| s. Pursuant to the Defendant’s plea agreement, the Defendant agreed to forfeit
approximately $4,273,749.83 in real and personal property which the Government claimed was
derived from proceeds traceable to her offense.

6. On March 24, 2017, this Court entered the Forfeiture Order, which among other
things, required the forfeiture of the Trailer.

7. The Petitioner is a 42% owner of Big Window Partners, LLC dba Meathead Racing
(“BWP”), a business that modifies vehicles for use at racetracks.

8. Apart from the business, the Petitioner also works as a salesman at Hagerty
Motorsports (formerly Pukka Software).

9. In the normal course of operating the BWP, the Petitioner travels throughout the
country with vehicles. Because the vehicles cannot be legally driven on public streets or highways,
the vehicles must be towed.

10. In 2016, the Petitioner owned several vehicles used by BWP which were acquired
with funds earned by the Petitioner through BWP. The titles of the vehicles used in Petitioner’s
business were in Petitioner’s name alone.

11. The Defendant had no interest in the BWP and did not participate in its datly
operations.

12. The Petitioner and the Defendant, like most families, maintained a bank account
for household expenses. The Petitioner and Defendant maintained a family checking account at

Sandy Spring Bank with the last four digits ending in 1096 (“Family Account”).
Case 1:19-cv-03058-JKB Document 1 Filed 10/18/19 Page 3 of 7

13. In early 2016, the Petitioner recognized that the BWP’s needs were changing and
decided to sell several vehicles BWP used in order to acquire a larger car trailer.

14. — In early 2016, the Petitioner started actively looking for purchasers for the various
vehicles he wanted to sell. |

15. | In total, the Petitioner sold four vehicles to various buyers directly via the internet
or through a broker.

16. The purchasers of the vehicles paid in cash, personal check, or cashier’s checks.
The Petitioner also traded-in one vehicle for an open wedge trailer and received a small amount of
cash.

17, The Defendant deposited into the Family account $27,500 in proceeds derived from

sales of the vehicles identified in Exhibit1 (Sept.25, 2019 Petition with Exhibits):

Date Amount. Deposit Type Description

03/14/16 $ 3,500 Cash Race car trade for trailer and cash
03/16/19 | $ 5,000 Cash Sale of 28’ trailer

04/18/16 $ 9,000 Check Sale of former rental car
06/02/16 $10,800 Check Sale of pick-up truck

18. At all times during Petitioner’s marriage to the Defendant, the Defendant
maintained the household finances, including paying household expenses as the bills came due
and paying the family’s revolving credit card bills.

19. The Petitioner used American Express (“Amex”) card 8-71007 to make business
purchases for BWP so he could earn rewards points for travel.

20. Amex required that purchases be paid during the grace period and only allowed a

portion of each monthly balance to be paid over time and at a premium interest rate.
Case 1:19-cv-03058-JKB Document 1 Filed 10/18/19 Page 4 of 7

21. Consequently, the Petitioner had no reason to believe that the Amex card was not
being paid off on a monthly basis. The Petitioner believed that if the Amex bill had not been paid
off each month, Amex would have limited or denied the Petitioner’s privileges

22. Asevidenced by Exhibit 1, on April 18, 2016, the Petitioner purchased the Trailer
for $19,995.00 using the Amex card.

23, The Defendant deposited into the Family account more than sufficient funds to
cover the cost of the trailer and in good faith believed that the Amex bill had been paid by the
Defendant. At the time the deposits or charges were made, the Petitioner was not aware of any of
the Defendant’s criminal activity and did not have any reason to suspect that the Defendant was
engaged in any criminal enterprise.

24. As soon as the Petitioner was apprised of the Defendant’s misdeeds, the Petitioner
fully cooperated with the Government and with agents from the Federal Bureau of Investigation
(“FBY’) and surrendered property the Government believed was subject to forfeiture months
before the Forfeiture Order was even entered,

25. After a thorough investigation of the Defendant’s and the Petitioner’s finances, the
Government determined that the Petitioner was not involved in the Defendant’s criminal enterprise
and allowed the Petitioner to retain some assets that belonged to the Petitioner and were acquired
during the marriage.

26. The Petitioner even personally delivered the Trailer to the FBI’s storage facility at
Sparrow Point after the FBI, the agency seizing the Defendant’s assets, was unable to tow the large

Trailer itself.
Case 1:19-cv-03058-JKB Document 1 Filed 10/18/19 Page 5 of 7

27. At the time the Petitioner delivered the Trailer, the Petitioner’s attorney informed
the Government that the Petitioner believed that the Trailer had been paid with the proceeds from
the sales of the four vehicles described in this petition.

28. The Government provided the Petitioner with documents confirming that the
Trailer had been purchased using the Amex card and bank records showing that the Amex bill had
been paid in full with funds from the Family Account (into which the Defendant had deposited the
proceeds of the sale of vehicles).

29. The Petitioner had not contested the forfeiture of the Trailer and has fully
cooperated with the FBI and the Government throughout the Defendant’s indictment, sentencing,
and incarceration.

30. The Petitioner thought that the Trailer had been sold some time after he had
surrendered it to the FBI in late 2016.

31. On August 26, 2019, the Petitioner received by certified mail a Notice of Third
Party Claimant Procedure regarding the preliminary forfeiture of the Trailer pursuant to the 2017
Forfeiture Order.

32. The Petitioner, by counsel, confirmed that the Trailer has been maintained in good
working order by the United State Marshal Service and has timely filed this Petition.

33. The Petitioner has a valid, good faith, and legally cognizable interest in the seized
property as an owner.

34, On September 25, 2019, the Petitioner filed a timely Petition for Remission at
www.forfeiture.gov. Exhibit 2 Receipt of Filing

35. On September 27, 2019, Iissa Gould, Assistant United States Attorney, contacted

undersigned counsel regarding the Petition for Remission. Both Ms. Gold and undersigned
Case 1:19-cv-03058-JKB Document 1 Filed 10/18/19 Page 6 of 7

counsel believe that an in rem ancillary proceeding would be the best forum to adjudicate this
matter since the trailer has not yet been sold.
36. Ms. Gold indicated by email on October 15, 2019, that the Government would not

object to a late filed Petition as an ancillary proceeding.

WHEREFORE, the Petitioner respectfully requests that the Court schedule a hearing to
adjudicate the validity of his alleged interest in Asset Id. No. 17-FBI-001174, a 2016 Haulmark
Trailer, VIN Number 575GB2429GH300468, Amend the Order of Forfeiture, and for such further

relief as the nature of his cause requires.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

information, knowledge, and belief.

/s/ Michael Collin September 25, 2019 (See Exhibit 1 for Original Signature)

Michael Collins Date Executed
Dated: October 17, 2019 Respectfully submitted,

/s/ M. Christina Hamilton

M. Christina Hamilton (#16484)
Eisler Hamilton, LLC

1 Research Court, Suite 450
Rockville, Maryland 20850
Phone: (301) 525-9995

Fax : (301) 917-3140

Email: chamilton@e-hlegal.com

Counsel for Petitioner
Case 1:19-cv-03058-JKB Document 1 Filed 10/18/19 Page 7 of 7
. f i
CERTIFICATE OF SERVICE

I hereby certify that on October 15, 2019 a copy of the foregoing was served by consent to
via electronic mail to ilissa.gould@usdoj.gov and by first class mail postage prepaid to:

Tlissa M. Gould

Assistant United States Attorney

US. Attorney’s Office, District of Maryland
36 S. Charles Street | Baltimore, MD 21201

¥ 1 /s/ M. Christina Hamilton
M. Christina Hamilton
